Title: From Thomas Jefferson to Coulon, 30 August 1788
From: Jefferson, Thomas
To: Coulon, M.


          
            
              Monsieur
            
            à Paris ce 30me. Aout 1788.
          
          J’ai l’honneur de vous accuser la reception de votre lettre du 24me. Courant, par laquelle vous me prevenez que, comme Commissaire aux saisies reelles vous avez eté etabli au regime et gouvernement de l’hotel que j’occupe scis Grille de Chaillot, et saisi reellement sur Monsieur le Comte de Langeac, et devez faire proceder au bail judiciaire de cet hotel, si je ne demande pas la conversion de mon bail conventionnel en judiciaire. Ne trouvant pas qu’il me conviendroit de faire cette demande, j’ai l’honneur de vous le declarer, et j’aurai celui de vous communiquer mon bail conventionel quand il vous plaira de le voir, n’ayant nul doute que mes droits seront protegés par la justice du pays, à laquelle, aussi bien qu’à vous, Monsieur, qui en est le ministre, je m’empresserai de temoigner en toute occasion les hauts egards qui vous sont dus, et la consideration parfaite avec laquelle j’ai l’honneur d’etre Monsieur votre tres humble et tres obeissant serviteur,
          
            Th: Jefferson
          
         